 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Adrian White,                                       No. CV-17-00200-TUC-DCB
10                  Plaintiff,                           ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          Personal service having been made upon Defendant Herman, it appears that he is
16   subject to Federal Rule Civil Procedure, Rule 4(d)(2), which requires the Court to impose
17   the cost of service upon him in the amount of $32.90. Rule 4(d) provides for waiver to
18   avoid unnecessary expenses of serving the summons by accepting service by mail. “If a
19   defendant . . . fails, without good cause, to sign and return a waiver requested by a plaintiff
20   . . ., the court must impose on the defendant: (A) the expenses later incurred in making
21   service[.]”
22          Accordingly,
23          IT IS ORDERED that within 7 days of the filing date of this Order, that Defendant
24   Herman shall show good cause in writing for refusing to waive service.
25          IT IS FURTHER ORDERED that in the event he fails to show good cause, he
26   shall pay the cost of service in the amount of $32.90 as follows: to the United States
27   Marshals Service, Attn: Civil Process Case No. CV 17-200 TUC DCB at 401 W.
28   Washington Street, SPC 64, Phoenix AZ 85003.
 1         IT IS FURTHER ORDERED that in the event Defendant Herman fails to file a
 2   writing to show cause as provided for above, he shall pay the service fee of $32.90
 3   immediately without further Order of the Court. If he files a writing to show good cause
 4   for refusing to waive service, the Court shall issue a subsequent Order determining whether
 5   he must pay the cost of service incurred by the United States Marshals Service.
 6                 Dated this 8th day of February, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
